                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  MARCUS WILLIAMS,
                                                    Case No. 20-cv-01300-VC
                 Plaintiff,

          v.                                        ORDER OF DISMISSAL

  SAVE MART SUPERMARKETS,
                 Defendant.



       The Court has been advised by the Notice of Settlement filed on March 27, 2020 that the
parties have resolved this case. Therefore, it is ORDERED that this case is DISMISSED without
prejudice. All deadlines and hearings in the case are vacated. Any pending motions are moot.
       The parties retain the right to reopen this action within 60 days of this Order if the
settlement is not consummated. If a request to reinstate the case is not filed and served on
opposing counsel within 60 days, the dismissal will be with prejudice.


       IT IS SO ORDERED.
Dated: April 6, 2020

                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
